Citation Nr: 1451290	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-34 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of overpayment of Department of Veterans Affairs (VA) pension benefits in the amount of $8,550.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 waiver decision of the Committee on Waivers and Compromises (COWAC) at the Milwaukee, Wisconsin Regional Office (RO).

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in June 2014; the hearing transcript has been associated with the file and has been reviewed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appeal has been obtained by the RO and Committee.

2.  In January 2002, the appellant was awarded VA pension benefits effective February 26, 1999.  He was made aware at the time that these benefits were an income-based program, and of the necessity to report any additional income or increase in his net worth from whatever source.  The appellant was reminded of this requirement on many occasions thereafter.  It is notable that the Veteran had been previously granted a waiver in May 2005 for an overpayment on an identical basis.

3.  By the appellant's own admission he received income of $10,363.25 in 2007, and $10,406.88 in 2008.  Receipt of this additional income resulted in excessive income for pension purposes from May 1, 2007, through April 30, 2011, and the creation of an overpayment in the amount of $8,550.00.  

4.  The appellant was at fault in the creation of the overpayment of pension benefits.  The appellant's fault was mitigated by his relative inexperience in financial matters, the type and amount of the income that he received, and the use of that income.  

5.  VA was without fault in the creation of the overpayment of pension benefits.

6.  The failure of the Government to insist upon its right to repayment of the assessed overpayment indebtedness would result in unjust enrichment of the appellant, inasmuch as he accepted benefits to which he was not entitled.  The amount of unjust enrichment, however, is mitigated by the reduced fault of the Veteran.  

7.  The appellant's income, with consideration of the costs of life's basic necessities, is not sufficient to permit repayment of the overpayment indebtedness, without resulting in excessive financial difficulty.  The hardship that the appellant would endure because of the enforcement of the collection of the overpayment would defeat the purpose of the pension benefit program, and otherwise be inequitable.


CONCLUSIONS OF LAW

1.  Between May 1, 2007, through April 30, 2011, the appellant was not entitled to the receipt of pension benefits that were paid to him; the overpayment of those benefits, in the amount of $8,550.00, resulted in the creation of an indebtedness to VA.  38 U.S.C.A. §§ 1521(b), 5107 (West 2014); 38 C.F.R. §§ 3.271(a), 3.660 (2013).

2.  Waiver of recovery of the overpayment of pension benefits, in the amount of $8,550.00, is consistent with the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is not applicable to cases involving waiver of indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his request for a waiver.  In short, the Board concludes from that review that the requirements for the fair development of the waiver request have been met in this case.  Every possible avenue of assistance has been explored, and the appellant has had ample notice of what might be required or helpful to his case.  VA has satisfied its duties to inform and assist the appellant in this case.  Further development and further expending of VA's resources is not warranted.  

The Veteran has applied for a waiver of an $8,550.00 overpayment in pension benefits.  He does not dispute or challenge the validity thereof, but rather solely requests relief from the obligation to pay it.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

As noted above, in January 2002 the Veteran was awarded nonservice-connected pension (NSCP) benefits effective from February 26, 1999.  He was made aware at the time of the award that the benefits were an income-based program and that he was required to report income from any source to VA.  Following the initial grant of NSCP, he was notified of the necessity of submitting income information on several occasions.

As recently as May 2005, the Veteran was granted a waiver of VA debt from the overpayment of NSCP payments prior to the period here in question 2005 due to unreported income.  The waiver was granted on the basis of financial hardship and the COWAC noted that any fault on the Veteran's part was considered minimal due to his "personal background, education and understanding at the time the debt was created."  

The Veteran apparently received additional notification of the requirement to report income to VA for purposes of his running NSCP award following the May 2005 waiver grant.  Notably, a February 2007 VA Form 119 (Report of Contact) reflects that the Veteran contacted the RO to advise of increased Medicare premiums, but not any income.  In July 2007 VA notified the Veteran that his NSCP award had been amended, and advised him to report any income to VA.  VA sent the Veteran letters dated in November and December 2007 pertaining to his pension, and the necessity of reporting any income information to VA.  These letters appear to have been returned as undeliverable, although the Veteran apparently received mailed notification of his pension award and the necessity to  report income to VA in letters dated in November and December 2008. 

In a June 2011 financial status report, the Veteran reported income, including SSA benefits, of $1,626.00 per month.  He listed total average monthly expenses of $640.00, no assets, and $917.00 in monthly debt payments.  Thus, when all monthly expenses and debts are deducted from income, there remains about $109.00 per month.  The Veteran was then working, and apparently was to continue doing so through August 2011.  The COWAC denied the waiver finding that income exceeded expenses.  

At his June 2014 hearing, the Veteran related that his only source of income was SSA benefits.  He related expenses of rent of $480.00 per month, including utilities, $200.00 for his car, $50.00 to $60.00 for cable TV, $20 to $40 for clothes and $100 for gas.  Although he had recurring monthly debt, he was not then paying it and related that he would have filed bankruptcy if he could afford it.  Notably, VA was then taking $80.00 for the debt from his monthly VA benefits.  The Veteran reported about $910.00 in monthly income from SSA and VA benefits.  He also testified that in 2005 he was displaced from Louisiana due to Hurricane Katrina, suggesting that notices of his responsibility to report income changes to VA may not have reached him.

The present debt results from failure to report income from sources in 2007 and 2008.  The Veteran does not particularly challenge the validity of the debt, as noted above. 

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist:  (1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 2014).  The Board's review of the record reflects that in its June 2011 waiver decision, the COWAC determined that there was no indication of fraud, misrepresentation or bad faith on the part of the appellant in this case.  The Board agrees with that preliminary finding.  Therefore, there is no statutory bar to waiver of recovery of the overpayment.  

The question before the Board for review is the issue of whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The following is pertinent to this matter:

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The Veteran solely argues that collection of the debt would be against the principles of equity and good conscience due to undue hardship.  In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must and has considered all of the specifically enumerated elements.  However, the Board finds that the issues of fault, undue hardship, and whether there would be a defeat of the purpose of an existing benefit to the appellant are more significant to the case before the Board.  Although not a specific element for consideration under equity and good conscience, the Board also looks to whether there are any mitigating circumstances that can be taken under consideration in the decision.  

VA's working definition of "fault" is "The commission or omission of an act that directly results in the creation of the debt"  (Veteran's Benefits Administration Circular 20-90-5, February 12, 1990).  Fault should initially be considered relative to the degree of control the debtor had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether the debtor's actions were those expected of a person exercising a high degree of care, with due regard for the debtor's contractual responsibility to the Government.  The age, financial experience, and education of the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light of the Veteran's contentions and the applicable law and regulations.  After consideration of the record, the Board concurs that the Veteran was at fault in the creation of the overpayment.  Essentially, in terms of fault, the Veteran alleges that he did not receive any notice from VA to report income.  The evidence does not support this allegation.  A VA pension recipient must notify VA when the recipient acquires knowledge that his or her income changed.  38 C.F.R. § 3.660(a)(1).  The claims folder is replete with written notification to the Veteran of the necessity to report all income, no matter what the source.  Nonetheless, the Veteran did not report to VA in a timely manner the income received by him, despite having been granted a waiver of debt under similar circumstances only a couple of years prior to receiving the unreported income in question.
The Veteran's income for the period in question was at a level which did not permit payment of pension, and had he provided correct financial information to VA, the running award of pension would not have been continued.  The RO took appropriate action to terminate his award once information was received regarding the previously unreported 2007 and 2008 income.  Thus, in terms of a balancing of fault, all fault in the creation of the debt rests with the Veteran.

Notwithstanding this conclusion, the Board may take into consideration all mitigating factors, and a finding of fault can be tempered by a finding that the appellant's fault was reduced because of several factors.  First, it must be noted that the overpayment in question was not caused by the commission of an act of deceit on the part of the appellant, but upon an act of omission, that is, the failure to make a full disclosure of income when it was received.  There is no evidence to indicate that the Veteran had any intent to deceive.  Secondly, in the May 2005 waiver, the COWAC noted that the Veteran's fault was considered minimal due to his "personal background, education and understanding at the time the debt was created."  These facts also serve in mitigation of fault.  

The Board has also considered whether recovery of the overpayment would defeat the original purpose of the benefit, by nullifying the object for which it was intended.  Pension benefits were intended to provide a veteran of war with minimal support.  Given that the appellant's current income is apparently derived solely from Social Security, it appears that recovery of pension overpayment at this time would defeat the original purpose of the pension program.  

It is incumbent upon the Board to analyze the financial data provided by the appellant and determine if collection of the overpayment would seriously impair his ability to provide himself with the basic necessities of life.  The Board is particularly mindful of the principle that the appellant is expected to accord a debt to the Government the same regard given to any other debt.  

It is noted that the appellant's sole source of income is from Social Security, and that following the payment of expenses, his budget suffers a monthly deficit or just about breaks even, with the majority of his expenses being allocated toward necessities.  Furthermore, the proper analysis of undue hardship must take into consideration not only the appellant's present financial picture but also a realistic projection of his status in the foreseeable future.  The appellant is apparently disabled and of retirement age.  His employment status is questionable, although it appears that there is little likelihood that he will obtain additional income other than Social Security.  It is clear that even with prudent budgeting the appellant would not be able to repay the indebtedness even over an extended period of time without significantly impairing or curtailing funding for the basic necessities of life.  Thus, there is evidence that the appellant will be forced to endure a lack of food, clothing, warmth, or shelter as a result of the collection of the debt.  The Board finds that the potential for the imposition of undue hardship from collection of the overpayment greatly outweighs the fault of the appellant in its creation, particularly when considering the mitigating factors surrounding the appellant's fault.  

In according the appellant a full waiver of his overpayment indebtedness the Board has taken into consideration the responsibility he accepted upon obtaining the VA pension benefits, the hardships the appellant has endured, the appellant's financial status and sophistication, and the mitigating factors surrounding the creation of the overpayment.  The Board finds that when providing the appellant the benefit of the doubt, the evidence substantiates that it would be against the principles of equity and good conscience to recover the appellant's overpayment indebtedness in the amount of $8,550.00.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. § 1.965(a).  


ORDER

Entitlement to a waiver of recovery of an overpayment in the amount of $8,550.00 is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


